Citation Nr: 0104359	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  93-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In August 1995, the Board remanded the appeal for service 
connection for a psychiatric disability for further 
development, whereupon this case is once again before the 
Board.   


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether a psychiatric disability, 
diagnosed as panic disorder and dysthymic disorder, had its 
onset in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorders, including psychoses, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act, essentially, eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim.  The Act also contains certain 
notification provisions, which apply in the event evidence 
has not been obtained.  The RO has not had an opportunity to 
consider the effect of the Act upon this claim.  Because the 
Board concludes that service connection is warranted for a 
psychiatric disability, however, any question as to whether 
additional development would have been required in order to 
comply with the requirements of the Act is moot and the 
veteran is not prejudiced any procedural deficiency in this 
respect.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records reflect that during an the entrance 
examination, in May 1972, the veteran reported a history of 
depression.  Service medical records also reflect that in 
March 1976, the veteran was referred to a mental health 
clinic, although reports of treatment provided through a 
mental health clinic in service do not appear in the claims 
file.  

The veteran underwent a VA examination in October 1991, after 
filing a claim for service connection for a psychiatric 
disorder in August 1991.  At the time of the examination, he 
reported having been hospitalized in service for a 
methamphetamine addiction and having seen a psychiatrist at 
that time.  The veteran also indicated that, since the time 
of his discharge, he had been hospitalized on a number of 
occasions and that these included treatment for panic 
disorder.  The examiner diagnosed panic disorder and 
attention-deficit hyperactivity disorder (ADHD).  The 
examiner's impression was that ADHD had been present since 
childhood, which grew worse while the veteran was in service.  
The examiner, however, did not have access to the claims 
file, indicated that the absence of the claims file made 
assessment difficult, and recommended obtaining psychiatric 
records including those from service and from after the 
veteran's separation from service.  

In an August 1995 remand, the Board observed that not all 
service medical records might have been obtained and asked 
the RO to again request service medical records, particularly 
records of psychological or psychiatric treatment or 
evaluation in service.  The Board also requested the RO to 
obtain from the veteran additional information concerning 
treatment received since his separation from service and to 
afford the veteran a VA examination for the purpose of 
obtaining an opinion, premised upon a review of the claims 
file, as to the nature and etiology of any existing 
psychiatric disorders. 

In May 1996, the veteran was afforded a VA examination by the 
same examiner who examined the veteran in October 1991.  The 
examiner incorporated, by reference, into the May 1996 report 
data that had been included in the examiner's prior report.  
According to the examiner in May 1996, the veteran continued 
to receive treatment through the VA psychiatric clinic for a 
variety of diagnoses, including general anxiety disorder, 
panic disorder, affective disorder and bipolar disorder.  The 
veteran reported having been hospitalized a year earlier for 
depression.  He also reported first having experienced a 
panic attack while in service, although according to the 
veteran these attacks grew worse after his separation from 
service.  The examiner diagnosed panic disorder and dysthymic 
disorder, adding that the latter could have been sufficiently 
severe at times to have constituted major depressive 
disorder.  The examiner concluded that a panic disorder and 
chronic depression had their onset in service.  The examiner 
added that the veteran's childhood ADHD made the veteran more 
vulnerable to the stresses of service and that, although ADHD 
did not grow worse during service, the veteran's stresses in 
service contributed to panic and dysthymic disorders.  

In April 1996, the National Personnel Records Center (NPRC) 
responded to a request by the RO for additional service 
medical records, including records of psychiatric or 
psychological treatment.  The response provided by NPRC 
reflects that service medical records were previously 
forwarded to the RO in August 1987 and that any further 
search for records would require the RO to provide 
information concerning the place and type of treatment.  

In June 1996, NPRC responded to a second request by the RO 
for service medical records.  That response also directed the 
RO to provided information concerning the place of treatment 
in question.  

In August 1996, the RO received treatment records from VA 
Medical Center New York, NY.  These document treatment of the 
veteran from August 1991 to June 1996.  These records reflect 
diagnoses that include panic disorder and bipolar disorder.  

In September 1996, the veteran appears to have provided 
releases authorizing the RO to obtain medical records from 
two different physicians, Dr. I and Dr. G., as well as what 
the veteran identified as the VA Hospital in New York, NY, 
through which the veteran claimed to have received in-patient 
and outpatient treatment.  In January 1997, the RO mailed 
requests for records of treatment to Dr. I and Dr. G.  The RO 
simultaneously informed the veteran that those requests had 
been sent and encouraged the veteran to contact the 
physicians in question.  The claims file does not reflect any 
response from either physician or any further communications 
between the RO and the veteran concerning that matter.  

In December 1998, the RO requested that Irwin Army Hospital 
provide any records of treatment of the veteran provided 
through that facility from March 1976 to April 1976.  That 
hospital responded the same month, apparently indicating that 
a search for clinical and outpatient records revealed no 
records.  That response also reflects that any records had 
been retired to NPRC.   

In January 2000, the veteran again underwent a VA examination 
by a doctor other than the examiner who had examined him in 
October 1991 and May 1996.  The veteran provided a history of 
mood disorder and panic disorder dating to 1972, but 
indicated that he did not begin to receive treatment with a 
physician identified as Dr. J. until the "late 1980's."  
The examiner diagnosed bipolar disorder and panic disorder, 
as well as polysubstance dependence, in remission, and 
childhood ADHD.  The examiner indicated that it was very 
difficult to determine exactly when the veteran developed 
panic disorder and bipolar disorder and that, if in fact the 
veteran first sought treatment 10 years after his separation 
from service, there would be little relationship between 
military activity and the onset of symptoms.  The examiner 
added that if it could be substantiated that the veteran's 
symptoms began in service, that information "could lead to a 
legitimate claim for service-connected disability."  

The Board concludes that the record provides sufficiently 
reliable evidence that the veteran's panic disorder and 
dysthymic disorder had their onset in service.  Although the 
doctor who examined the veteran in October 1991 initially 
determined that the ADHD deteriorated during service, that 
same examiner after reviewing the claims file and re-
examining the veteran concluded that ADHT did not worsen 
during service, but that a panic disorder and dysthymic 
disorder had their onset during service.  This opinion, by 
the examiner's own account, was based on a review of 
available service medical records and is very probative 
evidence.  

Although a subsequent examiner in January 2000 concluded that 
lack of treatment during the years after service would 
suggest that a mood disorder and panic disorder were 
unrelated to service, that examiner also qualified that 
opinion by indicating that evidence of psychiatric treatment 
in service would suggest a date onset during service, 
militating in favor of service connection for the veteran's 
disorders.  

The Board observes that the claims file leaves unresolved 
some questions as to whether complete service medical records 
have been obtained in this case.  The claims file does not 
reflect that the NPRC was provided with information 
concerning the location of the facility at issue, 
notwithstanding the fact NPRC in its responses to the RO's 
inquiries requested that information.  In any event, the 
reference in the service medical records to a referral of the 
veteran to a mental health clinic is corroborative of his 
claimed history of symptomatology and treatment dating back 
to service.  Given this information, the Board concludes that 
the evidence is in equipoise as to whether the veteran's 
panic disorder and dysthymic disorder had their onset in 
service.  Resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that a psychiatric disability, 
currently diagnosed as a panic and dysthymic disorder, was 
incurred in service.  



ORDER

Service connection for a psychiatric disorder, diagnosed as 
panic disorder and dysthymic disorder, is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

